Appeal from a judgment of the Albany County Court which affirmed a judgment of the Albany City Court dismissing the complaint and granting judgment on his counterclaim. The action was brought to recover treble damage for alleged overcharge of rent under the State Residential Rent Law (L. 1946, eh. 274, as amd. by L. 1950, eh. 250). Defendant rented to plaintiff an apartment for which, furnished, a maximum rental of $48 a month was fixed by the local rent administrator. The parties entered into a written agreement whereby plaintiff was to provide his own furniture but this was not to change the rental character of the premises. After a year’s occupancy the plaintiff *925voluntarily quit the premises, and thereafter complained to the rent administrator that he was overcharged. The administrator with all the facts before him found no cause for complaint and made no order decreasing the rental. The court below held that plaintiff had no basis in the present action to complain of an overcharge; and that his only remedy, if any, was a review of the administrator’s determination under article 78 of the Civil Practice Act. Judgment unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Imrie and Zeller, JJ. [See post, pp. 989, 1092.]